Judgment, Supreme Court, New York County, entered March 14, 1977, unanimously modified, on the law, to vacate a direction by a panel of arbitrators for prearbitration disclosure, and otherwise affirmed, without costs and without disbursements. The application to stay and enjoin an arbitration, wherein the party invoking it had added new demands properly arbitrable under the agreement, was not well founded. It is entirely for the arbitrators to decide, as they have, whether they will pass on the additional issues, this under the rules of the American Arbitration Association, referred to in the written agreement. The panel did, however, exceed its authority by directing prearbitration disclosure. "Under the CPLR, arbitrators do not have the power to direct the parties to engage in disclosure proceedings.” (De Sapio v Kohlmeyer, 35 NY2d 401, 406.) Concur—Silverman, J. P., Evans, Lane and Markewich, JJ.